Citation Nr: 0819456	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
eye disorder to include macular degeneration, degenerative 
eye disease, and impaired vision claimed as secondary to 
biological experimentation.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability claimed as secondary to biological 
experimentation.  

3.  Entitlement to service connection for chronic tinnitus 
claimed as secondary to biological experimentation.  

4.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include panic attacks and depression 
claimed as secondary to biological experimentation.  

5.  Entitlement to service connection for a chronic disorder 
manifested by dizziness claimed as secondary to biological 
experimentation.  

6.  Entitlement to service connection for a chronic arthritic 
disorder to include rheumatoid arthritis claimed as secondary 
to biological experimentation.  

7.  Entitlement to service connection for chronic diabetes 
mellitus claimed as secondary to biological experimentation.  

8.  Entitlement to service connection for a chronic 
circulatory disorder claimed as secondary to biological 
experimentation.  

9.  Entitlement to service connection for a chronic heart 
disorder to include heart disease, endocarditis, and 
myocarditis claimed as secondary to biological 
experimentation.  

10.  Entitlement to service connection for a chronic muscle 
disorder to include myasthenia gravis and muscle weakness 
claimed as secondary to biological experimentation.  

11.  Entitlement to service connection for a chronic renal 
disorder to include nephritis claimed as secondary to 
biological experimentation.  

12.  Entitlement to service connection for chronic Raynaud's 
disease claimed as secondary to biological experimentation.  

13.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include an ulcer disorder 
claimed as secondary to biological experimentation.  

14.  Entitlement to service connection for a chronic 
cardiovascular-renal disorder to include hypertension claimed 
as secondary to biological experimentation.  

15.  Entitlement to service connection for a chronic headache 
disorder claimed as secondary to biological experimentation.  

16.  Entitlement to service connection for a chronic disorder 
manifested by cholesterol problems claimed as secondary to 
biological experimentation.  
REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1954 to November 
1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) which denied, in 
pertinent part, service connection for a chronic acquired eye 
disorder to include macular degeneration, degenerative eye 
disease, and impaired vision claimed as secondary to 
biological experimentation, chronic bilateral hearing loss 
disability, chronic tinnitus, a chronic acquired psychiatric 
disorder to include panic attacks, and a chronic disorder 
manifested by dizziness. 

This matter also comes to the Board on appeal from a 
September 2006 rating decision in which the RO denied service 
connection for a chronic acquired psychiatric disorder to 
include panic attacks claimed as secondary to biological 
experimentation, a chronic disorder manifested by dizziness 
claimed as secondary to biological experimentation, a chronic 
arthritic disorder to include rheumatoid arthritis claimed as 
secondary to biological experimentation, chronic diabetes 
mellitus claimed as secondary to biological experimentation, 
a chronic circulatory disorder claimed as secondary to 
biological experimentation, a chronic heart disorder to 
include heart disease, endocarditis, and myocarditis claimed 
as secondary to biological experimentation, a chronic muscle 
disorder to include myasthenia gravis and muscle weakness 
claimed as secondary to biological experimentation, a chronic 
renal disorder to include nephritis claimed as secondary to 
biological experimentation, chronic Raynaud's disease claimed 
as secondary to biological experimentation, a chronic 
gastrointestinal disorder to include an ulcer disorder 
claimed as secondary to biological experimentation, a chronic 
cardiovascular-renal disorder to include hypertension claimed 
as secondary to biological experimentation, a chronic 
headache disorder claimed as secondary to biological 
experimentation, a chronic acquired psychiatric disorder to 
include depression claimed as secondary to biological 
experimentation, and a chronic disorder manifested by 
cholesterol problems claimed as secondary to biological 
experimentation.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
the claimed disorders secondary to his participation in 
inservice secret naval biological experimentation.  In a June 
2006 written statement, the veteran advanced the inservice 
biological testing to which he was subjected encompassed 
"breathing germs in small doses."  He was not informed of 
the nature of the test material or other specifications of 
the experiments.  

In reviewing the veteran's service personnel records, the 
Board notes that a November 1956 commendation from the U.S. 
Naval Biological Laboratory, Oakland, California, cited the 
veteran "for performance of duty during the period 26 July 
1955 to 25 July 1956" which was "above and beyond the 
normal requirements of your rate in that you volunteered and 
participated in a recent highly classified and technical 
research project."  However, there is no further detail 
provided in any of his service personnel or medical records 
as to the nature of this project.

In cases in which there may be relevant records in the 
possession of a federal agency that have not been associated 
with the claims file, VA is under a heightened duty to 
determine if those records are available, particularly if the 
records in question are service records.  38 C.F.R. 
§ 3.159(c)(2).  This heightened duty includes contacting the 
individual facilities in attempt to seek all of the records 
that the veteran believes to be relevant, including records 
of the service department.

The record does not reflect that an attempt has been 
undertaken to determine either the nature of the inservice 
biological testing to which the veteran was subjected or to 
incorporate any associated relevant clinical documentation 
that may exist as a consequence of this project into the 
claims file. Given the unusual nature of the veteran's 
contentions, and the documentation verifying his 
participation in some sort of project involving the U.S. 
Naval Biological Laboratory, the Board finds that further 
development is necessary.  Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel Record 
Center and/or other appropriate service 
or governmental entity and request that 
it forward all available medical records 
and other relevant documentation 
associated with the veteran's 
participation in a "highly classified 
and technical research project" at the 
U.S. Naval Biological Laboratory, 
Oakland, California, during the period 
from July 26, 1955 to July 25, 1956.  If 
it is ultimately determined that no 
records are available, this determination 
should be clearly documented and 
explained in the claims file.

2.  Once the aforementioned development 
has been completed, the RO/AMC is free to 
undertake any further development deemed 
necessary.  Thereafter, readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic acquired 
eye disorder to include macular 
degeneration, degenerative eye disease, 
and impaired vision, chronic bilateral 
hearing loss disability, chronic 
tinnitus, a chronic acquired psychiatric 
disorder to include panic attacks and 
depression, a chronic disorder manifested 
by dizziness, a chronic arthritic 
disorder to include rheumatoid arthritis, 
chronic diabetes mellitus, a chronic 
circulatory disorder, a chronic heart 
disorder to include heart disease, 
endocarditis, and myocarditis, a chronic 
muscle disorder to include myasthenia 
gravis and muscle weakness, a chronic 
renal disorder to include nephritis, 
chronic Raynaud's disease, a chronic 
gastrointestinal disorder to include an 
ulcer disorder, a chronic 
cardiovascular-renal disorder to include 
hypertension, a chronic headache 
disorder, and a chronic disorder 
manifested by cholesterol problems all 
claimed as secondary to biological 
experimentation.  

If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


